GREENE, Judge,
dissenting.
I disagree with the majority’s statement that “there is no evidence in the record to support defendant’s contention that a plea agreement was in fact reached between defense counsel and .the State, or that the trial court was aware of any such agreement.” To the contrary, after jury selection, the record shows defense counsel and the assistant district attorney were invited to the bench by the trial court and asked if “the case could be disposed of without a jury trial.” Defense counsel advised the trial court defendant would “enter a plea of guilty to a misdemeanor assault” and the assistant district attorney informed the trial court “she would inquire if that would be acceptable to the victim.” Counsel left the bench and while the jury was being impaneled, the assistant district attorney informed defense counsel “that a guilty plea to a misdemeanor would be acceptable to the State.” There is nothing in the record to show the parties had any agreement with respect to defendant’s sentence. Some two minutes after leaving the initial bench conference, defense counsel requested permission for him and the assistant district attorney to “re-approach the bench.” This request was denied by the trial court.
If a “plea arrangement” is made between defense counsel and the prosecutor in a criminal case “in which the prosecutor has not agreed *471to make any recommendation concerning sentence,” the trial court “must accept the plea if [it] determines that the plea is the product of the informed choice of the defendant and that there is a factual basis for the plea.” N.C.G.S. § 15A-1023(c) (2001).
In this case, after being encouraged to do so by the trial court, the parties reached an agreement that defendant would plead guilty to misdemeanor assault and the State would accept that plea. There was no agreement on the sentence to be imposed by the trial court. While there is no direct evidence the trial court knew the parties had reached a plea agreement, the only reasonable inference from this record is the trial court denied the parties an opportunity to communicate the plea agreement to the court. This was a violation of section 15A-1023(c) and constitutes error entitling defendant to a new trial. Accordingly, I dissent.
I also disagree with the majority’s statement that defendant has failed to preserve this issue for appeal. Defendant was not required to enter a formal objection to the trial court’s refusal to allow the defense attorney’s request to approach the bench. See State v. Smith, 311 N.C. 287, 290, 316 S.E.2d 73, 75 (1984) (formal objection not required after the defendant’s request for an instruction denied); see also N.C.R. App. P. 10(b)(1) (to preserve a question for appellate review, a party must make a timely request, objection, or motion).